Citation Nr: 1243983	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 50 percent for schizophrenia, residual type, with depressive features.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions by the San Juan, PR, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the November 2008 decision, the RO denied service connection for hearing loss and an increased evaluation for schizophrenia.  Entitlement to TDIU was denied in the December 2008 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, due process protections must be respected.  38 C.F.R. § 20.1304(c).

A review of the claims folder, to include electronic records maintained as part of the Virtual VA system, reveals that since the issuance of the July 2010 statements of the case, additional evidence has been associated with the claims file.  Updated VA treatment records, for the period of March 2011 to May 2012, are contained in Virtual VA.  These records include audio and psychiatric evaluations, and have not yet been considered by the RO in connection with the current appeals.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Solicitation of a waiver has been considered, but in light of the need for additional development, both connected to and independent of the Virtual VA records, remand is a more efficient and speedier approach.  On remand, an appropriate supplemental statement of the case addressing the updated evidence of record is required.

This includes additional evidence developed as a result of this remand.  The Veteran indicated, and VA confirmed, that he had applied for, and been denied entitlement to, Social Security Administration (SSA) disability benefits.  It is highly likely that records developed by SSA are relevant to evaluation of the current psychiatric disability, and may also include information regarding the onset or etiology of hearing loss.  SSA records almost certainly contain information regarding the Veteran's occupational capacity.  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

With regard to the Veteran's hearing loss claim, the record reveals that in July 2012, the RO granted service connection for tinnitus, rated 10 percent disabling.  It appears that a May 2012 VA examination was conducted in connection with this decision.  However, the records in Virtual VA include only a notation of its occurrence and a statement that the completed examination may not be viewed.  As the examination apparently addresses the question of a nexus to service for one audiological disability, it is relevant to the appeal for service connection of another.  On remand, a complete copy of the medical report and all associated testing must be obtained.

Regarding the evaluation of schizophrenia, the Virtual VA records not previously considered by the RO include a November 2011 psychiatric evaluation.  However, the evaluation is cursory in nature, focusing on an administrative request for a referral by the Veteran, instead of detailing current complaints.  Therefore, while the evaluation is informative and relevant, it is not fully adequate for adjudication purposes.  The Veteran has not been fully examined with regard to his psychiatric disability since October 2008; treatment records indicate a possible change in his status since that time.  For example, the examiner indicted that some symptomatology was related to alcohol use and situational problems.  As these factors may have abated, or worsened, in the three years since the examination, updated findings are advisable.

Finally, the issue of entitlement to TDIU is dependent upon the existence and degree of service connected disabilities.  As there remain open questions with regard to such, it would be premature to address the merits of the TDIU claim; they are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Further, it appears the Veteran worked for the United States Postal Service (USPS) until his retirement in 2008, which he alleges was due to service connected disabilities.  USPS personnel and medical records may contain information relevant to the issues on appeal.  The USPS is a Federal agency.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On remand, VA must take all required steps to obtain the USPS records, or to determine their unavailability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete treatment records from the VA medical center (VAMC) in San Juan, PR, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of May 2012 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Associate with the claims file a complete copy of the May 2012 VA Compensation and Pension audio examination conducted at the San Juan VAMC, as well as any associated reports or testing results.

3.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

4.  Contact the USPS, either directly or through the Office of Personnel Management, and request copies of the Veteran's personnel records, to include any medical evaluations. 

5.  Schedule the Veteran for a VA mental disorders examination.  The examiner must describe in detail the current status of service-connected schizophrenia, residual type, with depressive features.  The impact of the disability on the Veteran's occupational functioning must be specifically addressed.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case, considering all evidence associated with the claims file since July 2010, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


